DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the term -Ranolazine- in line 2 which is a chemical name and should not be capitalized. 

Claim interpretations:
Instant claims include pharmacokinetic parameters such as Cmax and AUC. These limitations are considered property of the formulation. As the courts have found, "A chemical composition and its properties are inseparable. Therefore, if the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al (US 20120039999) in view of Anumula et al (US 20110151258) and CN101066254 (equivalent to XP-002627867, provided by Applicants, full English translation provided) (herein after CN ‘254).

Applicant’s claims
An extended release multiparticulate composition comprising a plurality of discrete units, each discrete unit comprising a) a drug core comprising ranolazine and one or more pharmaceutically acceptable excipients; b) an extended release coating over the drug core; wherein the composition is filled into a capsule or a sachet and the composition comprises about 1000 mg of ranolazine; wherein ranolazine is present in an amount of about 40% to about 85% by weight of the multiparticulate composition; wherein extended release coated cores have d90 particle size range from about 0.35 mm to about 0.90 mm determined using a Malvern particle size analyzer; wherein said multiparticulate composition releases: about 60 % to about 90% of the ranolazine in 6 hours in 900 mL pH 6.8 phosphate buffer.
	
Chatterji et al teach pharmaceutical compositions containing a therapeutic active compound with non-ionic polymer and ionic polymer, binder and fillers in either matrix pellet, or coated pellets. The compositions provide a pH-independent in vitro release profile with NMT 70% in one hour, NMT 85% in 4 hour, and NLT 80% in 8 hours (See abstract). 
It is disclosed that to reproducibly control drug release in vivo, a soluble polymer, such as polyvinyl alcohol, polyvinyl pyrrolidone, or hypermellose and pH independent insoluble polymer, such as ethylcellulose, polyvinylacetate, or polymethacrylate can be applied in a coating or a matrix (See [0011]).
The disclosure provides a layered pellet composition which comprises an inert core, a layer comprising a compound of formula I or a salt thereof, and a controlled release layer comprising a rate controlling polymer (See [0012]-[0013]). 
The term "multi-particulate composition" refers to solid particle systems employed in drug delivery systems including pellets, beads, layered pellets, microcapsules, aggregated particles, capsules, tablets, etc, (See [0045], [0058], [0142], [0150] and claim 3). 
The layered pellets comprise an inert core, such as a sugar spheres, microcrystalline cellulose beads, and starch beads. The inert core is coated with an inner drug-containing layer, a rate controlling layer that controls drug release from the inner layer, and a layer containing a pH responding polymer. Optionally, the layered pellet can include additional layers between the inner and outer layer and on top of the outer rate controlling layer (See [0151]). 
Chatterji et al disclose that the core typically has a size in the range of from about 0.05 mm to about 2 mm; the first layer covering core constitutes from 0.005% to 50% of the final bead depending on the drug loading (See [0153]). 
Chatterji et al disclose that the pellets contain a core and a first layer containing the active ingredient with or without a polymer as a binder. Exemplary polymers that can be incorporated in the first layer containing the active ingredient, e.g. a compound of formula I, are hydrophilic polymers (See [0159]). A second layer comprises a water soluble or permeable material. Exemplary polymers to be used in this layer include polyvinylpyrrolidone (PVP), carboxymethyl cellulose, methyl cellulose, ethyl cellulose, carboxyethyl cellulose, and carboxy methyl hydroxyethyl cellulose, acrylic acid polymers, poly(meth)acrylates, or any other pharmaceutically acceptable polymer or mixtures thereof (See [0160]). 
The pellets may comprise other layers comprising polymers that control the release rate including a pH-responding layer. Optionally, the layer containing a pH responding polymer comprises a permeability modifying polymer and an insoluble hydroxyethyl cellulose, hydroxypropyl cellulose, methylcellulose, carboxymethylcellulose, polyethylene glycol, polyvinylpyrrolidone (PVP), polyvinyl alcohol, and polymers with pH-dependent solubility, such as cellulose acetate phthalate or ammonio methacrylate copolymer and methacrylic acid copolymer, or mixtures thereof. A plasticizer is optionally employed with the polymer. Exemplary plasticizers include dibutyl sebacate, triethylcitrate, tributylcitrate, castor oil, acetylated monoglycerides, acetyl triethylcitrate, acetyl butylcitrate, diethyl phthalate, dibutyl phthalate, triacetin, and medium-chain triglycerides (See [0161]-[0164]). The ratio of pH responding polymer to permeability modifying agent in the fourth layer is generally in the range of from 100:0 to 1:100 (w/w) (See [0165]).
The amount of pH responding polymer in the composition can be from about 5% to about 50% or from about 10% to about 25% of the composition. The composition exhibits an in-vitro release profile with not more than (NMT) 70% in one hour, NMT 85% in 4 hour, and not less than (NLT) 80% in 8 hours (See [0137]).
The amount of insoluble polymer in the composition can vary from about 5% to about 50%, or from about 10% to about 25% by weight of the composition. The composition exhibits an in-vitro release profile with NMT 70% in one hour, NMT 85% in 4 hour, and NLT 80% in 8 hours (See [0140]). 
In Example 5, Chatterji et al disclose modified release layered pellets (about 5 hr Release) with rate controlling and pH responding polymers (F2).  An exemplary bead formulation containing 2-Chloro-4-[1-(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazol-4-ylethynyl]-pyr- idine as the active ingredient, core, separation coat HPMC, Rate RTM , pH controlled layer Eudragit RTM L30-D/Talc/TEC, top coat HPMC and talc.  
	Chatterji et al lack disclosure on the active being ranolazine and the amount of ranolazine in the composition. These are known as shown by Anumula et al. Chatterji et al also lack the specific drug release as claimed. This is taught by CN ‘254. 

	Anumula et al teach preparation of ranolazine for use in pharmaceutical compositions comprising ranolazine (See abstract). The said pharmaceutical composition comprise ranolazine or a pharmaceutically acceptable salt thereof with one or more pharmaceutically acceptable excipients formulated as solid oral dosage forms, such as powders, granules, pellets, tablets, and capsules. The formulations may be modified release compositions and comprise hydrophilic and/or hydrophobic release rate controlling substances. Compositions may be presented as film coated, powder coated, enteric coated, or modified release coated (See [0201]). 
	The amount of ranolazine in each unit dosage form on a free weight basis can range from about 50 to about 2000 mg, or from about 100 to about 1500 mg, or from about 500 to about 1000 mg. Dosage forms can be administered in a single daily dose or divided throughout the day. Controlled release dosage forms may be employed to provide twice a day or even once a day dosing (See [0203]). 
	
CN ‘254 teach a ranolazine slow-release micro-pellet comprising a core and two or more layers encapsulating the core. The slow releasing ranolazine micro pill is tested to have release amount of 20-40 % within 2 hr, 50-80 % within 6 hr, and 80-methacrylic acid copolymer, hydroxypropyl cellulose phthalate, hydroxypropyl methylcellulose phthalyl esters, cellulose acetate phthalate, polyvinyl acetate phthalate esters, and one or more of hydroxypropylmethyl cellulose, hydroxypropyl cellulose, polymethacrylates, polyacrylates, polyvinyl pyrrolidone or several species (See pages 4 and 8).
The pellets were tested in Appendix XC dissolution to 900ml 0.1M hydrochloric acid and 900ml of pH 6.5 phosphate buffer release media rotating at 100 revolutions / min), measured release results: results: release in 0.1M hydrochloric acid are faster. Release in phosphate buffer pH 6.5 slower, and the release of the drug in 0.1 M hydrochloric acid was controlled by a sustained-release film coating (See pages 5-6).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Anumula et al and CN ‘254 with that of Chatterji et al to arrive at the instant invention. It would have been obvious to do so because all three references are concerned with making slow release granules or pellets of an active agent, e.g. ranolazine for once or twice daily dosing to reduce the number of doses subjects should take. 
It would have been obvious to do so because Chatterji et al teach a slow release composition comprising layered pellets comprising a drug and layers of polymers that are known to slow and control the release of active compounds in the gastrointestinal system of a subject. Chatterji et al disclose that the layered pellets result in the controlled release of the drug that includes not more than 70% in the first 2 hours. CN 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al (US 20120039999) in view of Wolf et al (6,525,057) and CN101066254 (equivalent to XP-002627867, provided by Applicants, full English translation provided) (herein after CN ‘254).

Applicant’s claims
Applicant’s claim 1 was reproduced above and incorporated herein. 

Chatterji et al and CN ‘254’s teachings are delineated above. The combined references lack a specific disclosure on the drug being ranolazine and the amount of ranolazine in the composition, this is taught by Wolf et al. 
Wolf et al teach a sustained release ranolazine formulation containing ranolazine and a pH-dependent binder to form a film that is mostly insoluble in aqueous media (See Abstract).  
The formulations may be in the form of granules comprising a film-forming agent and a pH-dependent polymer (see Col. 5, lines 27-35 and 45-55). The sustained release ranolazine formulations comprise from about 50% to about 95% by weight of ranolazine and from 5 to 40% of a pH-dependent polymer (See Col. 5, lines 61-64). 
Wolf et al farther disclose that the said dosage units including tablets may be coated with an optional film-forming agent, for identification, taste-masking purposes and to improve ease of swallowing. The film forming agent will typically be present in an amount ranging from between 2% and 4% of the tablet weight (See Col. 4, lines 30-35 and Col. 9, lines 20-25).
It is also disclosed that the amount of ranolazine in the formulations is from 300-1100 mg and preferably from 900 to 1100 mg (See Col. 6, lines 45-48).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Wolf et al and CN ‘254 with 
It would have been obvious to do so because Chatterji et al teach a slow release composition comprising layered pellets comprising a drug and layers of polymers that are known to slow and control the release of active compounds in the gastrointestinal system of a subject. Chatterji et al disclose that the layered pellets result in the controlled release of the drug that includes not more than 70% in the first 2 hours. CN ‘254 teach layered pellets that release ranolazine in a controlled fashion wherein the release amount of the pellets in the 2 hours is 20%-40%, the release amount in the 6 hours is 50%-80%, and the release amount in the 12 hours is more than 80% and less than 100%. The polymer mixture used in layering the core of CN ‘254 encompasses cellulose ethers and methacrylic acid copolymers. Wolf et al also teach making granules comprising ranolazine wherein the amount of ranolazine in the disclosed compositions comprises 1000 mg. As such one of ordinary skill in the art would have been motivated to have combined the teachings of the prior art references to make and use a formulation comprising effective amount of ranolazine in the form of layered pellets wherein the release of the medicament is so controlled that the subject can take one a day. As a result of controlled release dosage forms the subjects receives adequate amount of the medicament in a steady manor during the day which also increase patient compliance as they need to take far less number of doses in a day. 
. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN103751112 (herein after CN ‘112) in view of Anumula et al (US 20110151258) and CN101066254 (equivalent to XP-002627867, provided by Applicants, full English translation provided) (herein after CN ‘254).

	Applicant’s claims
Applicant’s claim 1 has been reproduced above and delineated herein. 

CN ‘112 teach a ranolazine sustained-release pellet having a blank inert drug core, and a sustained-release layer composed of a drug layer, an inflation layer, and a water-insoluble coating composition which are sequentially coated. The water insoluble coating composition comprises a water insoluble polymer selected from the group consisting of ethyl cellulose, cellulose acetate or a methacrylic acid copolymer. The swelling layer is selected from the group consisting of methylcellulose, hydroxypropylmethylcellulose, hydroxypropylcellulose, low-substituted hypromellose, sodium carboxymethylstarch, and hydroxypropyl starch. The said ranolazine sustained-release pellets can be used for the preparation of a medicament for treating angina pectoris. The pellets have a particle size of from 0.6 to 0.8 mm (See page 1).
plasticizer selected from the group consisting of triethyl citrate, dibutyl phthalate, diethyl phthalate, dimethyl phthalate, dibutyl sebacate, acetylated monoglyceride or the like. The swelling layer may be sodium carboxymethylstarch (See page 3).    
CN ‘112 lack a specific disclosure on the amount of ranolazine or the release rate of it. These are disclosed by Anumula et al and CN ‘254. 

Anumula et al and CN ‘254’s teachings are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Anumula et al and CN ‘254 with that of CN ‘112 to arrive at the instant invention. It would have been obvious to do so because all three references are concerned with making slow release granules or pellets of ranolazine for once or twice daily dosing to reduce the number of doses subjects should take. 
It would have been obvious to do so because CN ‘112 teach a sustained release layered pellets comprising ranolazine and layers of polymers that are known to control the release of active compounds in the gastrointestinal system of a subject. CN ‘112 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,898,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to an extended release multiparticulate composition comprising a plurality of discrete units, each discrete unit comprising a) a drug core comprising ranolazine and one or more pharmaceutically acceptable excipients; b) an extended release coating over the drug core; wherein the composition is filled into a capsule or a sachet and the composition comprises about 1000 mg of ranolazine; wherein ranolazine is present in an amount of about 40% to about 85% by weight of the multiparticulate composition; wherein extended release coated cores have d90 particle size range from about 0.35 mm to about 0.90 mm determined using a Malvern particle size analyzer; wherein said multiparticulate composition releases: about 60 % to about 90% of the ranolazine in 6 hours in 900 mL pH 6.8 phosphate buffer.
Reference claims are drawn to an extended release multiparticulate composition comprising a plurality of discrete units, each discrete unit comprising: a) a drug layered core comprising an inert core and a drug layer, wherein the drug layer comprises ranolazine and one or more pharmaceutically acceptable excipients; b) an extended release coating over the drug layered core, wherein the extended release coating comprises a mixture of a water-insoluble polymer and a pH-dependent polymer, 
The differences are arrangement of limitations and obvious variations and modifications including examined claims disclosing the core particle size. However, such modifications are obvious and well known in the art. The differences do not amount to patentable distinctions. 

Claims 1-16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616